Matter of Edward M. v Stephanie Deneice M. (2015 NY Slip Op 03921)





Matter of Edward M. v Stephanie Deneice M.


2015 NY Slip Op 03921


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Clark, JJ.


15021

[*1] In re Edward M., Petitioner-Appellant,
vStephanie Deneice M., Respondent-Respondent.


Law Offices of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Sue Levy, Referee), entered on or about April 11, 2014, which, inter alia, dismissed petitioner father's petition for visitation with the subject child, unanimously dismissed, without costs, as moot.
The appeal is dismissed as moot because the child is now over the age of 18 (see Wibrowski v Wibrowski, 256 AD2d 172 [1st Dept 1998]; Matter of Hershko v Hershko, 103 AD3d 635 [2d Dept 2013], lv denied 21 NY3d 854 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK